MEMORANDUM **
Edward Karl Sehroeder, California state prisoner, appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging his conviction for possession of stolen property, indecent exposure, and sexual battery. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Sehroeder fails to demonstrate that the state court’s adjudication of the merits “resulted in a decision that was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States.” See Penry v. Johnson, 532 U.S. 782, 792, 121 S.Ct. 1910, 150 L.Ed.2d 9 (2001). Though inadmissible extrinsic evidence of a prior conviction was admitted during juror deliberations, the evidence *176did not have a “substantial and injurious effect or influence” on the verdict. See Brecht v. Abrahamson, 507 U.S. 619, 638, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993); Sassounian v. Roe, 230 F.3d 1097, 1109-10 (9th Cir.2000). The jury had already reached a verdict on five of the six counts before viewing the extrinsic evidence, the jurors were already aware that Schroeder had prior offenses from trial testimony, the jurors testified they did not consider the extrinsic evidence, and the trial court found that the extrinsic evidence was not sufficiently prejudicial to warrant a new trial. See Sassounian, 230 F.3d at 1109-10; see also Mancuso v. Olivarez, 292 F.3d 939, 953 (9th Cir.2002) (giving weight to trial court’s finding that no new trial was warranted after listening to all the evidence and evidence of juror misconduct).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.